Citation Nr: 1409027	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  13-26 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's notice of disagreement (NOD), he suggested that his gastrointestinal disorder might be related to his service-connected diabetes.  This theory of secondary service connection was not addressed in the May 2013 VA examination.  Therefore, the Veteran's claim must be remanded for an addendum opinion discussing the possibility that the gastrointestinal disorder may be related to or aggravated by the Veteran's service-connected diabetes.  

Since the claims file is being returned, it should be updated to include VA treatment records compiled since May 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In the rating decision and statement of the case, the RO incorrectly stated that the Veteran's service treatment records (STRs) were negative for gastrointestinal issues, in spite of the fact that his STRs contain a notation indicating that the Veteran sought treatment for a gastrointestinal problem in November of 1968.  This notation should be addressed when the RO readjudicates the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Atlanta VA Medical Center and all associated outpatient clinics, including the Newnan Community Based Outpatient Clinic, and obtain all records of VA treatment of the Veteran since May 8, 2013.  If records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Issue a VCAA notice letter explaining the criteria for service connection secondary to another service-connected disability, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); and any other applicable legal precedent.      

3. Once all of the above has been accomplished, forward the Veteran's entire claims file to the May 2013 VA examiner, or an appropriate substitute clinician, for an addendum opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with a paper claims file so they can be available to the examiner for review.  The examiner's attention is drawn to a November 1968 notation indicating that the Veteran sought treatment for a gastrointestinal problem while in service.  If additional clinical examination of the Veteran is required to provide the below requested opinion, such examination should be scheduled.  Following a review of the claims file, the VA examiner should provide an opinion as to the following:

(i) Whether it is at least as likely as not (50 percent probability or more) that any gastrointestinal disorder is related to active duty service; and

(ii) Whether it is at least as likely as not (50 percent probability or more) that any gastrointestinal disorder was caused or aggravated by the Veteran's service-connected diabetes.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

The examiner must provide a complete rationale for his or her opinion.  The examiner should review the claims folder, to include this remand, and this fact should be noted in the accompanying medical report.  

3. Once all the above development has been completed, readjudicate the issue on appeal (service connection for gastrointestinal disorder, to include as secondary to diabetes mellitus).  The RO's attention is drawn to the November 1968 notation indicating that the Veteran sought treatment for a gastrointestinal problem while in service.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

